EXHIBIT 10.2 Management Incentive Bonus Plan FY11 The Management Incentive Bonus Plan (“MIBP”) is the executive bonus plan for all executives1. The plan has two components and two steps.The first component is to evaluate the executive’s performance against their MBO’s for the quarter resulting in an achievement %.For example, an executive might earn 90% of their total eligible bonus by achieving 90% of their MBOs.Once that bonus amount is calculated, it is applied against the Employee Cash Bonus Grid to determine the bonus to be paid.The Grid includes two key performance targets for ARI, Adjusted EBITDA and Recurring Revenue (“RR”).Based on the company’s performance in those two areas, the Grid dictates the ultimate payout of the MBO bonus as a percentage.Below is a summary of the FY11 Bonus Grid: FY2 RECURRING REVENUE $ ADJUSTED EBITDA $ 25
